DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
Response to Amendments/Arguments
The amendments filed on 08/04/2022 have been entered. Applicant' s arguments with respect to claim 1 have been considered but are moot because the amendments necessitated new ground of rejection presented in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya (US 20120206156 A1, “Karakaya”) in view of Hori (JP-5858706-B2, “Hori”), and SUZUKI (JP 2015200626 A, “SUZUKI”).

Regarding independent claim 1,

 Karakaya in Figs.1-3 discloses a gas sensor, comprising:
 a gas-sensitive body layer (35/25/15) disposed above a substrate (10) and including a metal oxide layer (¶0012-¶0013,¶0047); 
a first electrode (31) disposed at a same layer level (¶0012 electrodes can be buried at sensing layer) as a layer level of the gas-sensitive body layer (35/25/15) above the substrate (10) or disposed on the gas-sensitive body layer (35/25/15); and
 a second electrode (32) having a first portion ( electrode 32 has a portion disposed on metal oxide layer 35) disposed at the same layer level (¶0012) as a layer level of the gas-sensitive body layer (35/25/15) above the substrate (10) or disposed on the gas-sensitive body layer (35/25/15), the first portion (electrode 32 has only a portion disposed on metal oxide layer 35) of the second electrode(32) being apart from the first electrode (31) by a gap (comb electrodes 31/32 have a gap in between), wherein:
 the gas-sensitive body layer (35/25/15) has a resistance change characteristic that reversibly (¶0053- resistive switching devices between high and low resistance state is reversible) transitions to a high-resistance state and a low-resistance state on basis of a voltage applied across the first electrode (31) and the second electrode (32) (e.g.,¶0040- applying a first voltage between a first electrode and a second electrode, applying a second voltage between the first electrode and the second electrode and electrical circuitry for continuously switching the dielectric layer and/or the ionic conductive layer between the high resistance state and the low resistance state during operation, and measurement circuitry for measuring at least one predetermined parameter of the at least one sensing element);
 at least a part of the gas-sensitive body layer (35/25/15) is exposed to an area corresponding to the gap (gap between two comb electrode i.e., the part of gas sensitive body layer that is not covered by electrodes and exposed to target gas).

Karakaya teaches (in ¶0056- resistive switching sensor between low and high resistance device is influenced by the presence of an analyte, in¶0059- different resistive switching mechanism for different type of analytes¶0060- resistive switching sensing elements based on ionic filament formation can advantageously be used for detecting analytes that form ions such as for example H¶0062- The response of a sensor can be different at the high resistance state and at the low resistance state for a given analyte, due to the different conduction mechanisms involved in the different resistance states and can be used for fingerprinting an analyte, i.e. for identifying individual components in a mixed analyte¶0063- an analyte that fills oxygen vacancies such as e.g. cations or H or analytes that generate oxygen vacancies within an oxide dielectric may influence the switching voltages),
 however, Karakaya fails to disclose 1)  a second electrode having a second portion disposed on the first electrode, wherein the first portion and the second portion include a same material that is different from a material included in the first electrode  2) explicitly teach the gas-sensitive body layer has a resistance that decreases when gas containing a hydrogen atom is in contact with the second electrode.

Regarding limitation 1:
Hori e.g., in Figure 11(b) (and highlighted/underlined sections on the English translation by Examiner) teaches a second electrode (4b(4) and 4a(4)) having a first portion (4b(4)) and a second portion (4a(4)) disposed on the first electrode (3a) , wherein the first portion (4b(4)) and the second portion (4a(4)) include a same material (e.g., page 2, copper, Aluminum, stainless materials, though 4a is gas permeable for allowing hydrogen gas to be contact to layer 3, but made of same metal of 4b) that is different (e.g., page 2, Pt or Pt alloy or gold, silver) from a material included in the first electrode (3a).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karakaya’s electrodes to have a second portion disposed on the first electrode as taught by Hori. One of ordinary skill in the art know disposing a conductive catalyst such as Platinum or gold and silver  can improve selectivity of sensor while being durable (at least Hori- pages 2 and 5 highlighted sections).
Regarding limitation 2:

SUZUKI in Fig.1 (also e.g., ¶0014, ¶0026, ¶0065) teaches the gas-sensitive body layer (2) has a resistance that decreases when gas containing a hydrogen atom is in contact with the second electrode (4/4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUZUKI’s teachings that Karakaya’s gas-sensitive body layer is reduced when gas containing a hydrogen atom is in contact with Karakaya’s second electrode. One of ordinary skill in the art would know these observation/teachings improve the sensitivity of a gas sensor for identifying hydrogen (e.g., suggested by SUKUKI in ¶0014, ¶0038, ¶0068).

Regarding claim 12, which depends on claim 1:

Karakaya further teaches wherein the second electrode comprises at least one of platinum (¶0017), iridium, and palladium.

Regarding claim 13, which depends on claim 1:

Karakaya further teaches comprising a measurement circuit that measures a current flowing through the gas-sensitive body layer when a predetermined voltage is applied across the first electrode and the second electrode (¶0040).

Regarding claim 15, which depends on claim 1:

Karakaya further teaches comprising: a power supply circuit that constantly applies a predetermined voltage across the first electrode and the second electrode (e.g., ¶0040).
Claim 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya in view of Hori and SUZUKI and BESSONOV (US 20170141302 A1, “BESSONOV”).

Regarding claim 2, which depends on claim 1:

Karakaya further in fig.1 discloses wherein the gas-sensitive body layer (15/35/25) includes a local region corresponding to the gap,
 But Karakaya combined by prior art listed above fail to explicitly teach the local region has a degree of oxygen deficiency larger than a degree of oxygen deficiency of the metal oxide layer.
BESSONOV in Fig.1 teaches the local region (106 close to electrode 105) has a degree of oxygen deficiency larger than a degree of oxygen deficiency of the metal oxide layer (104- ¶0047-¶0048 teaches active material104 is metal oxide and part of 106 of active material is partially oxidized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of BESSONOV and Karakaya and use the local region has a degree of oxygen deficiency larger than a degree of oxygen deficiency of the metal oxide layer of Karakaya (combined by prior art listed above) as taught by BESSONOV. One of ordinary skill in the art would have been motivated to make this modification e.g., in order to use less energy which makes these devices suitable for energy-constrained applications (BESSONOV ¶0051).

Regarding claim 16, which depends on claim 2:

 Karakaya further teaches wherein an output value of a current flowing through the gas-sensitive body layer differs depending on a size and a resistance state of the local region (e.g., ¶0040).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya in view of  Hori, SUZUKI, BESSONOV and Feng et al. (Feng, Chang Dong, Yasuhiro Shimizu, and Makoto Egashira. "Effect of Gas Diffusion Process on Sensing Properties of SnO2 Thin Film Sensors in a SiO2/SnO2 Layer‐Built Structure Fabricated by Sol‐Gel Process." Journal of the Electrochemical Society 141.1 (1994): 220. “Feng*”).

 *Provided with previous office action.
 
Regarding claim 3, which depends on claim 2:

Karakaya combined by prior art listed above fail to teach further comprising: an insulator layer that covers at least the gap and selectively transmits a hydrogen molecule, wherein the gas-sensitive body layer is in contact with the insulator layer in the gap.

Feng in e.g., fig.1 teaches an insulator layer (Sio2) that covers at least the gap and selectively transmits a hydrogen molecule (at least Abstract), wherein the gas-sensitive body layer (Sno2) is in contact with the insulator layer (Sio2) in the gap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s insulator for Karakaya (combined by prior art listed above)’s sensing layer.  One of ordinary skill in the art would have been motivated to make this modification in order to increase sensitivity of sensor for detecting hydrogen by chemical sensors.
Regarding claim 4, which depends on claim 3:

Karakaya combined by prior art listed above fail to teach wherein the insulator layer is a silicon oxide film.
Feng at least in Abstract teaches the insulator layer is a silicon oxide film.
The reasons for combining and motivation are the same as recited in the rejection of claim 3.

Regarding claim 5, which depends on claim 4:

 Karakaya combined by prior art listed above fail to teach wherein the insulator layer has a film thickness that allows transmission of a number of hydrogen molecules necessary for changing a resistance of the metal oxide layer within a predetermined amount of time.
Feng e.g., in Fig.7 teaches the insulator layer has a film thickness that allows transmission of a number of hydrogen molecules necessary for changing a resistance of the metal oxide layer within a predetermined amount of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s teachings and choose the thickness of Sio2 coating for insulating Karakaya (combined by prior art listed above)’s sensor body and gap between electrodes so that allows transmission of a number of hydrogen molecules necessary for changing a resistance of the metal oxide layer within a predetermined amount of time. One of ordinary skill in the art would know the Sio2 coating should allow transmission of hydrogen molecules to be sensed.

Regarding claim 6, which depends on claim 5:

 Karakaya combined by prior art listed above fail to teach wherein the silicon oxide film has a film thickness of 8.5 nm or less.
Feng in e.g., Fig.5 teaches the impact of different thickness of coating on the sensitivity of the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s teachings and having the silicon oxide film has a film thickness of 8.5 nm or less. Though Feng is silent as to the exact values thickness, the reference clearly teaches allowing selectively transmitting of hydrogen molecules and the impact of thickness on the sensitivity. The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05). Additionally/alternatively, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Regarding claim 7, which depends on claim 5:

Karakaya combined by prior art listed above fail to teach wherein the silicon oxide film has a film thickness of 0.5 nm or more.
Feng at least in Fig.5 and teaches the silicon oxide film has a film thickness of 0.5 nm or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s teachings and having the silicon oxide film has a film thickness film thickness of 0.5 nm or more. One of ordinary skill in the art knows Sio2 coating enhance sensor sensitivity.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya in view of Hori, SUZUKI , BESSONOV (US 20170141302 A1, “BESSONOV”) and Prodromakisi (US 20130130261 A1, “Prodromakisi”).

Regarding claim 8, which depends on claim 2:

 Karakaya further teaches wherein the gas-sensitive body layer (15) is a laminated structure including (i) a first metal oxide layer (15) comprising a first metal oxide (listed in ¶0013) and (ii) a second metal oxide layer comprising a second metal oxide (¶0012 cites a stack of layers and ¶0013 lists examples of metal oxide layers), and the local region passes through at least the second metal oxide layer, the local region (region in gap between electrodes 16 and 14) being in contact with at least one of the first electrode and the second electrode (16 and 14).
Karakaya  combined by prior art listed above fail to teach the second metal oxide having a degree of oxygen deficiency smaller than a degree of oxygen deficiency of the first metal oxide; the local region having a degree of oxygen deficiency larger than a degree of oxygen deficiency of the second metal oxide layer.
Prodromakisi in Fig.3 and ¶0093 teaches the second metal oxide (e.g., Tio2-x) having a degree of oxygen deficiency smaller than a degree of oxygen deficiency of the first metal oxide (TiO2) and the local region having a degree of oxygen deficiency larger than a degree of oxygen deficiency of the second metal oxide layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Prodromakisi‘s second metal oxide having a degree of oxygen deficiency smaller than a degree of oxygen deficiency of the first metal oxide so Karakaya (combined by prior art listed above)’s local region having a degree of oxygen deficiency larger than a degree of oxygen deficiency of the second metal oxide layer. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the conductivity gradients and therefore improving sensor sensitivity (Prodromakisi- ¶0093).


Regarding claim 9, which depends on claim 8:

 Karakaya further teaches wherein at least one of the first metal oxide and the second metal oxide is a transition metal oxide (¶0047).

Regarding claim 10, which depends on claim 9:

Karakaya further teaches wherein the transition metal oxide is one of tantalum oxide, hafnium oxide, and zirconium oxide (¶0047).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karakaya, in view of Hori, SUZUKI, BESSONOV and Serina et al. (US 20050074970 A1, “Serina”).

Regarding claim 11, which depends on claim 2:

Karakaya further teaches wherein: the second electrode is Pt.
 But Karakaya combined by prior art listed above fail to explicitly teaches Pt comprises a material that causes catalysis that dissociates a hydrogen atom from a gas molecule containing the hydrogen atom; and a resistance of the metal oxide layer decreases as the hydrogen atom is dissociated from the gas molecule in a part of the second electrode in contact with the local region, and the dissociated hydrogen atom is bound to an oxygen atom in the local region of the metal oxide layer.
Serina, at least in Abstract teaches electrode comprises a material (Pt) that causes catalysis that dissociates a hydrogen atom from a gas molecule containing the hydrogen atom (also e.g., ¶0008, ¶0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Karakaya (combined by prior art listed above)’s second electrode comprises a material that causes catalysis that dissociates a hydrogen atom from a gas molecule containing the hydrogen atom as taught by Serina. One of ordinary skill in the art would know MIS gas sensors based on the variations of resistance have better sensitivity in detecting hydrogen if catalytic electrodes to dissociate hydrogen atom and creating oxygen vacancies in metal oxide layer and better change of resistivity.

SUZUKI teaches a resistance of the metal oxide layer decreases as the hydrogen atom is dissociated from the gas molecule, and the dissociated hydrogen atom is bound to an oxygen atom in the local region of the metal oxide layer (¶0006- MOS type gas sensor is based on the principle of utilizing the oxidation reaction of a reducing gas such as hydrogen gas on the surface of the sensing element, in ¶0013 and ¶0035- a non-stoichiometric compound of MO create oxygen vacancies into detection space promote resistance change in ¶0014-¶0016 hydrogen adsorbed and resistance changes dramatically as shown in graphs e.g., fig.2 reducing resistance with hydrogen concentration based on oxygen vacancies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUZUKI’S teachings of decreasing Karakaya (combined by prior art listed above)’s metal oxide layer resistance as the hydrogen atom is dissociated from the gas molecule in a part of the second electrode in contact with the local region, and the dissociated hydrogen atom is bound to an oxygen 15atom in the local region of the metal oxide layer. One of ordinary skill in the art would know the impact of oxygen vacancies and dissociated hydrogen molecules enhance the sensitivity of gas sensors to detect hydrogen gas.
Claims 2, 8-10, and 16 are also rejected under 35 U.S.C. 103 as being unpatentable over Karakaya in view of Hori, SUZUKI and Prodromakisi (US 20130130261 A1, “Prodromakisi”).

Regarding claim 2, which depends on claim1:

 Karakaya further in fig.1 discloses wherein the gas-sensitive body layer (15/35/25) includes a local region corresponding to the gap, but combined by prior art listed above fail to explicitly teach the local region has a degree of oxygen deficiency larger than a degree of oxygen deficiency of the metal oxide layer.
Prodromakisi in ¶0093 teaches a film essentially comprises a bi-layer with the first region being composed of a TiO2−x thin film, which is oxygen deficient, while the other region is made up of stoichiometric TiO2 that is electrically insulating, thereby creating an internal conductivity gradient (TiO2/TiO2−x).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Prodromakisi and Karakaya (combined by prior art listed above) and use a dielectric with a degree of oxygen deficiency that is larger than a degree of oxygen deficiency of the metal oxide layer. One of ordinary skill in the art would have been motivated to make this modification in order to make a more stable and sensitive sensing layer.

Regarding claim 8, which depends on claim2:

Karakaya further teaches wherein the gas-sensitive body layer (15) is a laminated structure including (i) a first metal oxide layer (15) comprising a first metal oxide (listed in ¶0013) and (ii) a second metal oxide layer comprising a second metal oxide (¶0012 cites a stack of layers and ¶0013 lists examples of metal oxide layers), and the local region passes through at least the second metal oxide layer, the local region (region in gap between electrodes 16 and 14) being in contact with at least one of the first electrode and the second electrode (16 and 14).

Karakaya combined by prior art listed above fail to teach the second metal oxide having a degree of oxygen deficiency smaller than a degree of oxygen deficiency of the first metal oxide; the local region having a degree of oxygen deficiency larger than a degree of oxygen deficiency of the second metal oxide layer.

Prodromakisi in Fig.3 and ¶0093 teaches the second metal oxide (e.g., Tio2-x) having a degree of oxygen deficiency smaller than a degree of oxygen deficiency of the first metal oxide (TiO2) and the local region having a degree of oxygen deficiency larger than a degree of oxygen deficiency of the second metal oxide layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Prodromakisi‘s second metal oxide having a degree of oxygen deficiency smaller than a degree of oxygen deficiency of the first metal oxide so Karakaya (combined by prior art listed above)’s local region having a degree of oxygen deficiency larger than a degree of oxygen deficiency of the second metal oxide layer. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the conductivity gradients and therefore improving sensor sensitivity (Prodromakisi- ¶0093).


Regarding claim 9, which depends on claim 8:

 Karakaya further teaches wherein at least one of the first metal oxide and the second metal oxide is a transition metal oxide (¶0047).
Regarding claim 10, which depends on claim 9:

 Karakaya further teaches wherein the transition metal oxide is one of tantalum oxide, hafnium oxide, and zirconium oxide (¶0047).

Regarding claim 16, which depends on claim 2:

Karakaya further teaches wherein an output value of a current flowing through the gas-sensitive body layer differs depending on a size and a resistance state of the local region (e.g., ¶0040).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya in view of Hori, SUZUKI, Prodromakisi and Feng et al. (Feng, Chang Dong, Yasuhiro Shimizu, and Makoto Egashira. "Effect of Gas Diffusion Process on Sensing Properties of SnO2 Thin Film Sensors in a SiO2/SnO2 Layer‐Built Structure Fabricated by Sol‐Gel Process." Journal of the Electrochemical Society 141.1 (1994): 220. “Feng*” prior art of record.).

*provided  with previous office action
Regarding claim 3, which depends on claim 2:

Karakaya combined by prior art listed above fail to teach further comprising: an insulator layer that covers at least the gap and selectively transmits a hydrogen molecule, wherein the gas-sensitive body layer is in contact with the insulator layer in the gap.

Feng in e.g., fig.1 teaches an insulator layer (Sio2) that covers at least the gap and selectively transmits a hydrogen molecule (at least Abstract), wherein the gas-sensitive body layer (Sno2) is in contact with the insulator layer (Sio2) in the gap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s insulator for Karakaya (combined by prior art listed above)’s sensing layer.  One of ordinary skill in the art would have been motivated to make this modification in order to increase sensitivity of sensor for detecting hydrogen by chemical sensors.

Regarding claim 4, which depends on claim 3:

Karakaya combined by prior art listed above fail to teach wherein the insulator layer is a silicon oxide film.
Feng at least in Abstract teaches the insulator layer is a silicon oxide film.

The reasons for combining and motivation are the same as recited in the rejection of claim 3.

Regarding claim 5, which depends on claim 4:

 Karakaya combined by prior art listed above fail to teach wherein the insulator layer has a film thickness that allows transmission of a number of hydrogen molecules necessary for changing a resistance of the metal oxide layer within a predetermined amount of time.
Feng e.g., in Fig.7 teaches the insulator layer has a film thickness that allows transmission of a number of hydrogen molecules necessary for changing a resistance of the metal oxide layer within a predetermined amount of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s teachings and choose the  thickness of Sio2 coating for insulating Karakaya (combined by prior art listed above)’s sensor body and gap between electrodes so that allows transmission of a number of hydrogen molecules necessary for changing a resistance of the metal oxide layer within a predetermined amount of time. One of ordinary skill in the art would know the Sio2 coating should allow transmission of hydrogen molecules to be sensed.

Regarding claim 6, which depends on claim 5:

Karakaya combined by prior art listed above fail to teach wherein the silicon oxide film has a film thickness of 8.5 nm or less.
Feng in e.g., in P.221 teaches ten coating cycle of Sio2 has 0.3µ thickness and Fig.5 and
also P.222 left column teaches the impact of different thickness of coating on the sensitivity of the sensor, also in Fig.7 and P.223 left column teaches increasing thickness reduces recovery of hydrogen and slower recovery speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s teachings and having the silicon oxide film has a film thickness of 8.5 nm or less. Though Feng is silent as to the exact values thickness, the reference clearly teaches allowing selectively transmitting of hydrogen molecules and the opposite impact of thickness on the sensitivity and also recovery speed. The finding of specific values or ranges is merely routine experimentation within prior art conditions (MPEP 2144.05). Additionally/alternatively, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV A).
Regarding claim 7, which depends on claim 5:

 Karakaya combined by prior art listed above fail to teach wherein the silicon oxide film has a film thickness of 0.5 nm or more.
Feng at least in Fig.5 and teaches the silicon oxide film has a film thickness of 0.5 nm or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feng’s teachings and having the silicon oxide film has a film thickness film thickness of 0.5 nm or more. One of ordinary skill in the art knows Sio2 coating enhance sensor sensitivity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karakaya, in view of Hori, SUZUKI, Prodromakisi and Serina et al. (US 20050074970 A1, “Serina”).

Regarding claim 11, which depends on claim 2:

Karakaya further teaches wherein: the second electrode is Pt but combined by prior art listed above fail to explicitly teach Pt comprises a material that causes catalysis that dissociates a hydrogen atom from a gas molecule containing the hydrogen atom; and a resistance of the metal oxide layer decreases as the hydrogen atom is dissociated from the gas molecule in a part of the second electrode in contact with the local region, and the dissociated hydrogen atom is bound to an oxygen atom in the local region of the metal oxide layer.
Serina, at least in Abstract teaches electrode comprises a material (Pt)  that causes catalysis that dissociates a hydrogen atom from a gas molecule containing the hydrogen atom (also e.g.,¶0008,¶0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Karakaya (combined by prior art listed above)’s second electrode comprises a material that causes catalysis that dissociates a hydrogen atom from a gas molecule containing the hydrogen atom as taught by Serina. One of ordinary skill in the art would know MIS gas sensors based on the variations of resistance have better sensitivity in detecting hydrogen if catalytic electrodes to dissociate hydrogen atom and creating oxygen vacancies in metal oxide layer and better change of resistivity.

SUZUKI teaches a resistance of the metal oxide layer decreases as the hydrogen atom is dissociated from the gas molecule, and the dissociated hydrogen atom is bound to an oxygen atom in the local region of the metal oxide layer (¶0006- MOS type gas sensor is based on the principle of utilizing the oxidation reaction of a reducing gas such as hydrogen gas on the surface of the sensing element, in ¶0013 and ¶0035- a non-stoichiometric compound of MO create oxygen vacancies into detection space promote resistance change in ¶0014-¶0016 hydrogen adsorbed and resistance changes dramatically as shown in graphs e.g., fig.2 reducing resistance with hydrogen concentration based on oxygen vacancies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUZUKI’S teachings of decreasing Karakaya(combined by prior art listed above)’s metal oxide layer resistance as the hydrogen atom is dissociated from the gas molecule in a part of the second electrode in contact with the local region, and the dissociated hydrogen atom is bound to an oxygen 15atom in the local region of the metal oxide layer. One of ordinary skill in the art would know the impact of oxygen vacancies and dissociated hydrogen molecules enhance the sensitivity of gas sensors to detect hydrogen gas.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karakaya in view of Hori, SUZUKI, and NAKAMURA (JP-2018072146-A, “NAKAMURA”).

Regarding claim 14, which depends on claim13:

 Karakaya combined by prior art listed above fail to further teach wherein a concentration of the gas containing a hydrogen atom is determined by measuring time until the current flowing through the gas-sensitive body layer in the gas sensor reaches a predetermined current from start of introduction of the gas containing a hydrogen atom.
NAKAMURA teaches a concentration of the gas containing a hydrogen atom (Fig.1 measuring unit 30 of gas detector 101/201) is determined by measuring time until the current flowing through the gas-sensitive body layer in the gas sensor (figs.2-4 gas sensor 10R/10S) reaches a predetermined current (e.g.,¶0048 predetermined threshold current Ic) from start of introduction of the gas containing a hydrogen atom (at least Abstract and also ¶0046 and ¶0048-¶0063 gas concentration measurement unit 30 determines gas concentration X by a time differential of the first threshold change amount until the predetermined threshold current is measured by unit 20 reached in both equilibrium ¶0075- and non-equilibrium conditions from equations 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use NAKAMURA’s gas concentration measurement unit and determine hydrogen gas concentration by Karakaya (combined by prior art listed above)’s sensor. One of ordinary skill in the art would know different algorithm based on the threshold current and time until a predetermined current from start of introduction of the gas containing a hydrogen atom and using them for measuring a gas concentration.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over HORI, (JP 2013-068567A, “HORI-2”-prior art of record) in view of Karakaya, Hori, and SUZUKI.

Regarding claim 17, which depends on claim1:

 HORI-2 discloses a fuel cell vehicle (¶0132- line 1257), comprising: a passenger compartment (fuel system of in-vehicle type has passenger compartment); a gas tank compartment in which a tank of hydrogen gas(¶0132- line 1257) is arranged; a fuel cell compartment in which a fuel cell is arranged; and the gas sensor according (L.1256 hydrogen gas detector), wherein the gas sensor is arranged in at least one of the gas tanks compartments and the fuel cell compartment.

HORI-2 fails to discloses gas sensor according to claim 1.

Karakaya in view of Hori and SUZUKI teaches gas sensor according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gas sensor according to claim 1 for HORI-2’s fuel cell vehicle. One of ordinary skill in the art would know the well-known application of using a sensitive and efficient gas sensor for vehicles with fuel cell and hydrogen fuel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/
Examiner, Art Unit 2855  /ALEXANDER A MERCADO/  Primary Examiner, Art Unit 2855